

EXHIBIT 10.2


PERFORMANCE UNIT AWARD AGREEMENT
PIONEER NATURAL RESOURCES COMPANY
AMENDED AND RESTATED 2006 LONG TERM INCENTIVE PLAN


To:    Timothy L. Dove
Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (this “Award”) to receive an aggregate of
___________ performance units (each, a “Performance Unit”) in respect of the
period ___________ through ___________ (the “Performance Period”). This Award is
subject to your acceptance of and agreement to all the applicable terms,
conditions and restrictions described in this Performance Unit Award Agreement
(the “Agreement”) and the Pioneer Natural Resources Company Amended and Restated
2006 Long Term Incentive Plan (as it may be amended from time to time, the
“Plan”). A copy of the Plan is available upon request. Except as provided below,
to the extent that any provision of this Agreement conflicts with the expressly
applicable terms of the Plan, you acknowledge and agree that those terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement. The Performance Units
contemplated herein are described in the Plan as Restricted Stock Units subject
to restrictions that lapse based on the achievement of performance goals
pursuant to Section 6(a)(i) of the Plan.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.
1.Overview of Performance Units.
(a)    Performance Units Generally. Each Performance Unit represents a
contractual right to receive one share of the Company’s common stock (the
“Common Stock”), subject to the terms and conditions of this Agreement; provided
that, based on the relative achievement against each Performance Objective (as
defined below), the number of shares of Common Stock that may be deliverable
hereunder in respect of the Performance Units may range from 0% to 250% of the
number of Performance Units stated in the preamble to this Agreement (such
stated number of Performance Units hereafter called the “Initial Performance
Units”). Your right to receive Common Stock in respect of Performance Units is
generally contingent, in whole or in part, upon (i) the achievement of the
performance objective outlined in Section 2 below (the “Performance Objective”)
and (i) except as provided in Section 4 or Section 5, your continued employment
with the Company or one of its Subsidiaries through the end of the Performance
Period.


1

--------------------------------------------------------------------------------




(b)    Dividend Equivalents. With respect to each outstanding Performance Unit,
the Company shall credit a book entry account with an amount equal to the amount
of any cash dividend paid on one share of Common Stock. The amount credited to
such book entry account shall be payable to you at the same time or times, and
subject to the same terms and conditions as are applicable to, your Performance
Units or Restricted Stock Units granted pursuant to Section 5, as applicable;
provided that, if more than the Initial Performance Units shall become payable
in accordance with this Agreement, the maximum amount payable in respect of such
dividend equivalents shall be the amount credited to your book entry account.
Dividends and distributions payable on Common Stock other than in cash will be
addressed in accordance with Section 8 hereof.
2.    Total Shareholder Return Objective. The Performance Objective with respect
to the Initial Performance Units is based on Total Shareholder Return. Total
Shareholder Return shall mean, as to the Company and each of the Peer Companies
(as defined below), the annualized rate of return shareholders receive through
stock price changes and the assumed reinvestment of dividends paid over the
Performance Period. Dividends per share paid other than in the form of cash
shall have a value equal to the amount of such dividends reported by the issuer
to its shareholders for purposes of Federal income taxation. For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies, the change in the price of the Company’s Common Stock and of the
common stock of each Peer Company, as the case may be, shall be based upon the
average of the closing stock prices of the Company and such Peer Company on each
trading day in the 60-day period preceding each of the start (the “Initial
Value”) and the end (the “Closing Value”) of the Performance Period. The Initial
Value of the Common Stock to be used to determine Total Shareholder Return over
the Performance Period is $______ per share. Achievement with respect to this
Performance Objective shall be determined based on the Company’s relative
ranking in respect of the Performance Period with regard to Total Shareholder
Return as compared to Total Shareholder Return of the Peer Companies, and shall
be determined in accordance with the applicable table as set forth in Appendix A
hereto. The applicable table shall be determined based on the number of Peer
Companies for the Performance Period. A company shall be a “Peer Company” if it
(i) is one of the companies listed on Appendix A hereto and (i) has a class of
common equity securities listed to trade on a U.S. national securities exchange
and registered under Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), during each day of the Performance Period; provided
that, if a Peer Company ceases to be a publicly traded company at any time
during the Performance Period due to or following bankruptcy, such company shall
remain a Peer Company but shall be deemed to have a Total Shareholder Return of
negative 100% (-100%). The number of Performance Units, if any, determined to be
earned pursuant to the applicable table under Appendix A, as modified pursuant
to Section 4(a), Section 4(b) or Section 5, if applicable, shall be referred to
“Earned Performance Units”.
3.    Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 4(a) or Section 5(h), payment in
respect of Earned Performance Units (or Restricted Stock Units, as applicable)
shall be made not later than March 1 of the year following the year in which the
Performance Period ends (determined without regard to the occurrence of the
Change in Control with respect to Section 5). Unless otherwise determined by the
Committee, all payments in respect of Earned Performance Units (or Restricted
Stock Units) shall be made in freely transferable shares of Common Stock;
provided, however, that if and to the


2

--------------------------------------------------------------------------------




extent that the reservation of the power to settle (as opposed to the act of
settling) Performance Units (or Restricted Stock Units) in cash instead of
shares would result in an additional financial accounting charge for the
Company, the Committee shall not have the right to settle such Performance Units
(or Restricted Stock Units) other than in the form of Common Stock (or, if
applicable, stock of a Successor Corporation (as defined in Section 5)). Neither
this Section 3 nor any action taken pursuant to or in accordance with this
Section 3 shall be construed to create a trust of any kind. Any shares of Common
Stock issued to you pursuant to this Agreement in settlement of Earned
Performance Units (or Restricted Stock Units) shall be in book entry form
registered in your name. Any fractional Earned Performance Units (or Restricted
Stock Units) shall be rounded up to the nearest whole share of Common Stock.
4.    Termination of Employment.
(a)    Death or Disability. In the event that your employment with the Company
or a Subsidiary terminates during the Performance Period due to your death or
Disability, as such term is defined in the Termination Agreement (as defined
below), you shall be deemed to have Earned Performance Units equal to the
product of (i) and (ii), where (i) and (ii) are:
(i)    the Initial Performance Units;
(ii)    a fraction (the “Pro-Ration Fraction”), (x) the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month) during the Performance Period during which
you were employed and (y) the denominator of which is 36.
For purposes of this Agreement, “Termination Agreement” means, prior to the
occurrence of a Change in Control, the Severance Agreement or other separate
agreement between you and the Company and/or any of its subsidiaries relating to
the provision of severance and other benefits before a Change in Control and,
upon and following the occurrence of a Change in Control, the Change in Control
Agreement or other separate agreement between you and the Company and/or any of
its subsidiaries relating to the provision of severance and other benefits upon
or after a Change in Control. Distribution of shares of Common Stock in respect
of the Performance Units determined to be earned by reason of this Section 4(a)
shall be made not later than 74 days following your death or Disability and
shall be in full and complete satisfaction of all of your rights (and the rights
of any person who derives his, her or its rights from you) under this Agreement.
In the event that there is no such Termination Agreement at the time of such
termination or the Termination Agreement does not define Disability, the term,
“Disability,” shall mean (A) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (1) you are unable to continue
performing the duties assigned to you prior to such impairment or (2) your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its Subsidiaries and (B) the impairment or
condition is cited by the Company as the reason for your termination; provided
further, that in all cases, the term Disability shall be applied and interpreted
in compliance with Section 409A of the Code and the regulations thereunder.


3

--------------------------------------------------------------------------------




(b)    Normal Retirement.
(i)    Subject to Section 4(b)(ii) of this Agreement, in the event that your
employment with the Company and each of its Subsidiaries by which you are
employed terminates during the Performance Period due to your retirement at or
after having attained age 60, you shall be deemed to have Earned Performance
Units, as of the end of the Performance Period, equal in number to the product
of (A) the number of Earned Performance Units that you would have earned in
accordance with Section 2 had you remained employed through the end of the
Performance Period multiplied by (A) the Pro-Ration Fraction. Any portion of the
Performance Units that cannot become earned and payable in accordance with the
preceding sentence shall terminate and automatically be cancelled as of the date
of your termination of employment. Any portion of your Performance Units that is
eligible to be earned pursuant to the first sentence of this subparagraph (b),
but is not earned as of the end of the Performance Period, shall terminate and
be cancelled upon the expiration of such Performance Period.
(ii)    Notwithstanding Section 4(b)(i) of this Agreement, in the event that
your employment with the Company and each of its Subsidiaries by which you are
employed terminates during the Performance Period due to your retirement after
you have attained the age of 65 and have completed 10 Years of Service (defined
below), you shall be deemed to have Earned Performance Units, as of the end of
the Performance Period, equal in number to the number of Earned Performance
Units that you would have earned in accordance with Section 2 had you remained
employed through the end of the Performance Period, and not be subject to the
Pro-Ration Fraction, if the following conditions are met: (x) as of the date of
the termination of your employment, the conditions set forth below in items
(A)-(D) are satisfied and (y) you intend to comply with the covenants contained
in items (E) and (F) (which intent shall be conclusively presumed unless, prior
to or concurrently with the notice provided pursuant to item (B) below, you
notify the Company in writing, addressed to the Vice President and Chief Human
Resources Officer (or his or her successor), that you do not intend to comply
with such covenants).
(A)    The date of the termination of your employment is at least one year after
the date of this Agreement.
(B)    You gave advance written notice of your intent to terminate your
employment due to retirement at least six months in advance of the date of
termination to the Vice President and Chief Human Resources Officer (or his or
her delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).


4

--------------------------------------------------------------------------------




(C)    You have cooperated with the Company, to the satisfaction of the Company,
in the training of a replacement during the period prior to the termination of
employment.
(D)    If required by the Company, you execute and deliver to the Company an
effective release of claims and other liability in a form acceptable to the
Company.
(E)    For two years following the termination of your employment, without the
prior written consent of the chief executive officer of the Company, or in the
event you are the chief executive officer of the Company on the date of
termination of your employment, the consent of the Board or any Committee or
director designated by the Board, you agree to refrain from becoming a director,
partner, investor or employee of, or consultant to, any business that competes
with the Company or any Subsidiary in the business of exploration or production
of oil or natural gas, or related oilfield services, within the geographic area
or areas in which the Company or any Subsidiary operates at the time of
termination of employment or has operated in the immediately preceding one-year
period (a “Competitive Business”); provided that, you will not be restricted
from purchasing or holding for investment purposes less than 2% of the shares of
any Competitive Business whose shares are regularly traded on a national
securities exchange or inter-dealer quotation system. If the Company so requires
prior to the date of termination of employment, the Company may require that you
execute a separate agreement to effect the intent of the foregoing.
(F)    For two years following the termination of your employment, you agree to
refrain from making, or causing or assisting any other person to make, any oral
or written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 12(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.
For purposes of this Agreement, “Years of Service” means the total number of
years that you have been employed by the Company or its Subsidiaries as
determined in accordance with the Company’s policies as administered from time
to time. For the avoidance of doubt, the Company’s determination of Years of
Service shall be at the sole discretion of the Company, its policies may change
from time to time, and its determination will be final and conclusive and
binding on all Participants.


5

--------------------------------------------------------------------------------




You expressly acknowledge and agree that the restrictions set forth in this
Section 4(b)(ii) are reasonable in all respects, necessary to protect the
Company’s legitimate business interests and a material inducement for the
Company to grant this Award to you and enter into this Agreement. In the event
that, following your termination of employment, it is determined by a court of
competent jurisdiction that you have not satisfied any of the conditions set
forth in Section 4(b)(ii)(E) or (F) in any material respect, then all of your
Performance Units shall terminate and be cancelled. Notwithstanding the
foregoing, in the event there occurs a Change in Control, whether prior to or
after the end of the Performance Period or the distribution of shares of Common
Stock in respect of the Performance Units, the restrictions set forth in clauses
(E) and (F) of this Section 4(b)(ii) shall automatically terminate and become
void and of no effect.
(c)    Termination Without Cause or Termination For Good Reason or Due to Forced
Relocation. In the event that your employment with the Company and each of its
Subsidiaries by which you are employed is terminated (x) by the Company and such
Subsidiaries and such termination is not a Termination for Cause or (y) by you
and such termination is a Termination for Good Reason (as each such term is
defined in the Termination Agreement) or due to Forced Relocation (as defined
below), then notwithstanding the terms of any such Termination Agreement you
shall be deemed to have earned, as of the end of the Performance Period, the
number of Earned Performance Units that you would have earned in accordance with
Section 2 had you remained employed through the end of the Performance Period.
Any portion of your Performance Units that is eligible to be earned pursuant to
the preceding sentence, but is not earned as of the end of the Performance
Period, shall terminate and be cancelled upon the expiration of such Performance
Period. For purposes of this Agreement, “Forced Relocation” means, upon or
following a Change in Control, but prior to the end of the Performance Period,
your being required (or your receipt of a notification in writing that you will
be required) to be based at any office or location more than 50 miles from that
location at which you principally performed services for the Company immediately
prior to the date on which the Change in Control occurs, except for travel
reasonably required in the performance of your responsibilities.
(d)    Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
or a Subsidiary terminates prior to the end of the Performance Period for any
reason other than those listed in Section 4(a), 4(b) or 4(c), all of your
Performance Units shall terminate and automatically be cancelled upon such
termination of employment.
5.    Change in Control. Notwithstanding the provisions of Section 1 through
Section 4 hereof or the terms of a Termination Agreement, if you have been
continuously employed from the grant date specified above until the date that
the Change in Control occurs (the “Change in Control Date”) or you are treated,
for purposes of such Termination Agreement, to have remained in employment
through the Change in Control Date, upon the occurrence of a Change in Control
your rights in respect of the Performance Units shall be determined as provided
in this Section 5. If your employment shall have terminated prior to the Change
in Control Date, but at least some of your Performance Units remain outstanding
pursuant to Section 4(b) or Section 4(c), your rights in respect of your
outstanding Performance Units shall be determined as provided in this Section 5.


6

--------------------------------------------------------------------------------




(a)    If a Change in Control occurs, the Performance Period shall be deemed to
end on the Change in Control Date. The determination of whether, and to what
extent, the Performance Objective is achieved is based on actual performance
against the stated performance criteria through the Change in Control Date. A
calculation of the Earned Performance Units will occur as of the Change in
Control Date, the number of resulting Earned Performance Units to be equal to
your Initial Performance Units multiplied by the percentage under the applicable
“Percentage of Initial Performance Units Earned” column of Appendix A. In the
event that you had Performance Units that remained outstanding pursuant to
Section 4(b) or 4(c), the resulting Earned Performance Units will also be
multiplied by any applicable Pro-Rata Fraction.
(b)    The Earned Performance Units will be converted into time-based Restricted
Stock Unit awards on a one-for-one basis.
(c)    With respect to each outstanding Restricted Stock Unit, the Company shall
credit a book entry account with an amount equal to the amount of any cash
dividend paid on one share of Common Stock. The amount credited to such book
entry account shall be payable to you at the same time or times, and subject to
the same terms and conditions as are applicable to, your Restricted Stock Units.
(d)    Subject to any acceleration or forfeiture events described within
Section 4, each outstanding Restricted Stock Unit shall cliff vest on the last
day of the Performance Period (determined without regard to the occurrence of
the Change in Control). In the event that your termination of employment occurs
following the Change in Control Date but prior to the end of the Performance
Period (determined without regard to the occurrence of the Change in Control),
Section 4 shall be interpreted to first give effect to the conversion process
from Performance Units to Restricted Stock Units described in this Section 5
(e.g., the term “Initial Performance Units” within Section 4(a)(i) shall be
replaced with “Restricted Stock Units”).
(e)    Vested Restricted Stock Units shall be settled in shares of Common Stock
in accordance with the settlement provisions of Section 3, subject to the
following paragraph (f).
(f)    Notwithstanding anything else contained in this Section 5 to the
contrary, if the Change in Control involves a merger, reclassification,
reorganization or other similar transaction pursuant to which the Common Stock
is exchanged for stock of the surviving corporation in such merger, the
successor to the corporation or the direct or indirect parent of such a
corporation (collectively, the “Successor Corporation”) or other securities,
cash or property, then you shall receive, instead of each share of Common Stock
otherwise deliverable hereunder, the same consideration (whether stock,
securities, cash or other property) payable or distributable in such transaction
in respect of a share of Common Stock. Any property distributed pursuant to this
Section 5, whether in shares of the Successor Corporation or otherwise, shall in
all cases be freely transferable without any restriction (other than any such
restriction that may be imposed at applicable law), and any securities issued
hereunder shall be listed for trading on a U.S. national securities exchange and
registered to trade under Section 12(b) of the 1934 Act, and shall have been
registered under the Securities Act of 1933, as amended (the “1933 Act”).


7

--------------------------------------------------------------------------------




(g)    Notwithstanding anything else contained in this Section 5 to the
contrary, the Committee may elect, at its sole discretion by resolution adopted
prior to the Change in Control Date, to satisfy your rights in respect of the
Performance Units (as determined pursuant to the foregoing provisions of this
Section 5), in whole or in part, by making a cash payment to you within 5
business days of the vesting date in respect of all or any portion of the Earned
Performance Units or Restricted Stock Units, as applicable, as the Committee
shall determine. Any cash payment for any Earned Performance Units or Restricted
Stock Units shall be equal to the Fair Market Value of the number of shares of
Common Stock into which it would convert, determined on the vesting date.
(h)    Notwithstanding anything else contained in this Section 5 to the
contrary, in the event that this Award is not Assumed (as defined below) upon a
Change in Control, then all of the Earned Performance Units calculated pursuant
to Section 5(a) of this Agreement shall become unconditionally vested and
unrestricted immediately prior to the Change in Control. The Earned Performance
Units shall be settled in shares of Common Stock (or, if Section 5(f) applies
above, in the securities, cash or other property provided pursuant to Section
5(f)), a cash settlement pursuant to Section 5(g), or a combination of such
equity and cash, in accordance with the timing of settlement of the Change in
Control consideration provided to Common Stock holders generally in connection
with the Change in Control event; provided, however, that in the event the
Change in Control does not constitute a “change in the ownership or effective
control” or “in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code (a “409A Change in
Control’), and you will have reached age 60 on or prior to the end of the
Performance Period (determined without regard to the occurrence of the Change in
Control), your settlement of the applicable Earned Performance Shares shall be
paid to you immediately following (and not later than 5 business days) the first
to occur of: (i) a 409A Change in Control; (b) your “separation from service”
with the Company (determined in accordance with the Company’s written and
generally applicable policies regarding what constitutes a “separation from
service” for purposes of Section 409A of the Code); or (c) the end of the
Performance Period (determined without regard to the occurrence of the Change in
Control). For purposes of this Agreement, the term, “Assumed,” means that, prior
to or concurrently with the consummation of the transaction resulting in a
Change in Control, either (i) this Agreement is expressly affirmed by the
Company or (ii) the contractual obligations represented by this Agreement are
expressly (and not merely by operation of law) assumed by the surviving or
successor corporation or entity to the Company, or any parent or subsidiary of
either thereof, or any other corporation or entity that is a party to the
transaction resulting in the Change in Control, in connection with such Change
in Control, with appropriate adjustments to the number and kind of securities of
such surviving or successor corporation or entity, or such other applicable
parent, subsidiary, corporation or entity, subject to this Award, which
preserves the compensation element of this Agreement existing at the time of
such Change in Control, and provides for subsequent payout in accordance with
the same (or more favorable) payment and vesting schedule applicable to this
Award, as determined in accordance with the instruments evidencing the agreement
to assume this Agreement; provided, however, that in no event will this
Agreement be deemed to be “Assumed” unless the assumption is made by the entity
that will be the issuer of the securities, cash or other property provided in
exchange for Common Stock in the Change in Control transaction in question. The
determination of comparability for this purpose


8

--------------------------------------------------------------------------------




shall be made by the Committee prior to the Change in Control, and its
determination shall be final, binding and conclusive.
6.    Nontransferability of Awards. The Performance Units granted hereunder may
not be sold, transferred, pledged, assigned, encumbered or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.
Following your death, any shares distributable (or cash payable) in respect of
Performance Units (or Restricted Stock Units) will be delivered or paid, at the
time specified in Section 3 or, if applicable, Section 4 or Section 5, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.
7.    Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom shall be
delivered or paid under this Agreement following your death any shares that are
distributable or cash payable hereunder in respect of your Performance Units (or
Restricted Stock Units) at the time specified in Section 3 or, if applicable,
Section 4 or Section 5. Each designation will revoke all prior designations,
shall be in a form prescribed by the Committee, and will be effective only when
filed in writing with the Committee during your lifetime. In the absence of any
such effective designation, shares issuable in connection with your death shall
be paid to your surviving spouse, if any, or otherwise to your estate.
8.    Adjustments in Respect of Performance Units. In the event of any common
stock dividend or common stock split, recapitalization (including, but not
limited to, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders (other than cash
dividends), exchange of shares, or other similar corporate change with regard to
the Company or any Peer Company, appropriate adjustments shall be made by the
Committee to the Initial Value of the corresponding common stock, and, if any
such event occurs with respect to the Company, in the aggregate number of
Performance Units subject to this Agreement; provided that, in the event of any
such event involving a recapitalization, spin-off or distribution of assets to
stockholders (other than cash dividends) by a Peer Company or the Company
pursuant to which all stockholders of such Peer Company or the Company receive a
security that is publicly traded on a stock exchange or automated quotation
system pro rata based on each share of stock of the Peer Company or the Company
held, then the Committee shall have the discretion to treat such
recapitalization, spin-off or distribution as through it were a payment of a
dividend under Section 2 of this Agreement in an amount equal to the fair market
value thereof, as determined by the Committee in such manner as it deems
appropriate. The Committee’s determination with respect to any such adjustment
shall be conclusive.
9.    Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or 5(h), a cash
settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 3 or Section 5(g), or a combination of the
issuance of Common Stock and the payment of cash in accordance with any
applicable provisions of this Agreement, all of your Performance Units (or
Restricted Stock Units) subject to this Award shall be cancelled and terminated.
If and to the extent that you are still employed at the end of the Performance
Period, and none of your Performance Units shall have become earned in


9

--------------------------------------------------------------------------------




accordance with the terms of this Agreement, all such Performance Units subject
to this Award shall be cancelled and terminated.
10.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
11.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise. If,
due to Section 4 of the Plan, the Company fails or is unable to make the payment
in respect of Earned Performance Units in freely transferable shares of Common
Stock, and the Committee does not elect to settle such Earned Performance Units
in cash instead of shares, as provided by Section 3 of this Agreement, as your
sole and exclusive remedy for such failure, in addition to the rights provided
under the first sentence of this Section 11, the Company shall pay to you an
amount in cash equal to the product of the number of Earned Performance Units
times the Fair Market Value of one share of Common Stock. The Company shall make
such payment to you within ten (10) days following receipt of your written
demand therefor, but in no event later than March 15 of the year following the
year in which the Performance Units become Earned Performance Units, subject to
compliance with any tax withholding obligations that the Company in its
discretion deems to be necessary with respect to such payment. Upon such payment
pursuant to this Section 11, all of your Performance Units subject to this Award
shall be cancelled and terminated. For purposes of this Section 11, to give
effect to Section 5 of this Agreement the term “Earned Performance Units” will
be replaced with “Restricted Stock Units” where applicable, and the Fair Market
Value of one share of Common Stock shall be determined as follows:
(a)    with respect to a payment in respect of Earned Performance Units pursuant
to Section 3, the Fair Market Value shall be determined as of the last day of
the Performance Period;
(b)    with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your death or Disability
pursuant to Section 4(a), the Fair Market Value shall be determined as of the
date your employment terminates due to death or Disability, as applicable;
(c)    with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your retirement pursuant to
Section 4(b), or due to your termination by the Company that is not a
Termination for Cause or to your termination by you that is a Termination for
Good Reason pursuant to Section 4(c), the Fair Market Value shall be determined
as of the last day of the Performance Period;
(d)    with respect to a payment based on the number of Performance Units that
would have become Earned Performance Units in connection with a Change in
Control pursuant to Section 5, the Fair Market Value shall be determined as of
the Change in Control Date.


10

--------------------------------------------------------------------------------




12.    Confidential Information and Nonsolicitation.
(a)    As further consideration for the granting of the Performance Units
hereunder, you hereby agree with the Company that, during and following your
employment relationship with the Company and each of its Subsidiaries by which
you are employed, you will keep confidential all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or one of its Subsidiaries, or their customers or other third parties
who furnished such information, materials, and/or trade secrets to the Company
or its Subsidiary with expectations of confidentiality (“Confidential
Information”). Confidential Information shall not include information that
(i) is already properly in the public domain or enters the public domain with
the express consent of the Company, or (i) is intentionally made available by
the Company to third parties without any expectation of confidentiality. Upon
the termination of your employment relationship with the Company and each of its
Subsidiaries by which you are employed, you promise to promptly return to the
Company all Confidential Information, and all documents and materials (including
electronically stored information) in your possession, custody or control that
constitutes or reflects Confidential Information. Notwithstanding the foregoing,
you may disclose information as may be required by law and may disclose
information in confidence to your spouse, tax and financial advisors, or to a
financial institution to the extent that such information is necessary to secure
a loan, provided that you ensure that such spouse or advisor or institution
treats the information confidentially and does not disclose such information or
use it for his, her or its own benefit. In the event any breach of this promise
comes to the attention of the Company, it shall take into consideration that
breach in determining whether to recommend the grant of any future similar award
to you, as a factor militating against the advisability of granting any such
future award to you. Such consideration shall be in addition to the rights and
remedies available to the Company pursuant to paragraph (d) below.
Notwithstanding any other provision of this Agreement, you will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that (a) is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law, or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  In addition, if you file
a lawsuit for retaliation, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:
(a) file any document containing the trade secret under seal, and (b) do not
disclose the trade secret, except pursuant to court order.
(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly
(i) solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (i) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or


11

--------------------------------------------------------------------------------




assist another in such activity) any employee of the Company or any of its
Subsidiaries or any person who was an employee of the Company or any of its
Subsidiaries at any time during the last twelve (12) months of your employment
with the Company and any of its Subsidiaries (or, if you are employed by the
Company and any of its Subsidiaries for less than twelve (12) months, those
persons who were employees of the Company or any of its Subsidiaries during your
employment with the Company and any of its Subsidiaries).
(c)    You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this Section is greater
than any hardship you might experience by complying with its terms. You further
acknowledge and agree that the restrictions set forth in this Section are not
adverse to the public interest. You further agree that the limitations as to
time and scope of activity to be restrained contained herein are reasonable and
are not greater than necessary to protect the Confidential Information, goodwill
and other legitimate business interests of the Company. Although the Company and
you believe the limitations as to time and scope of activity contained in this
Section are reasonable and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests, if this is judicially
determined not to be the case, the Company and you specifically request that the
limitations contained in this Section be reformed to the extent necessary to
make this Section enforceable.
(d)    You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section will cause irreparable harm
to the Company and that money damages would not be sufficient remedy for any
breach of this Section. You agree that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Section, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by you or others acting on your behalf, without any
showing of irreparable harm and without any showing that the Company does not
have an adequate remedy at law. Such remedies shall be in addition to all other
remedies available to the Company at law and equity.
(e)    Your obligations under this Section shall survive the termination of this
Agreement and your employment, regardless of the reason for such termination.
(f)    As a part of your employment by the Company, and in further consideration
for the granting of this Award and by your acceptance of this Award in whole or
in part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified, amended or replaced by the Company from
time to time), including without limitation, (i) the Company’s ownership of the
worldwide right, title and interest in and to any and all Pioneer Intellectual
Property; (i) your agreement to assign, and pursuant to the Company’s
Intellectual Property Policy and your acceptance of this Award you do hereby
assign, to the Company all worldwide right, title and interest in and to all
Pioneer Intellectual Property; and (i) your agreement to disclose in writing to
the Company all Pioneer Intellectual Property and, upon request by the Company,
to promptly produce and deliver to the Company all originals of materials
embodying


12

--------------------------------------------------------------------------------




Pioneer Intellectual Property. The term, “Pioneer Intellectual Property,” is
defined in the Company’s Intellectual Property Policy (and is incorporated
herein by reference), and includes, without limitation, any and all creations,
works and/or intellectual property (including but not limited to all tangible
and intangible ideas and expressions of ideas whether or not the subject matter
of copyright, confidential and non-confidential information, data, drawings,
reports, programs, processes, analyses, business methods, computer programs,
works of authorship, trademarks and service marks, improvements, discoveries
and/or inventions whether or not patentable), and all of the intellectual
property rights therein provided by the various legal systems throughout the
world (including but not limited to trade secret rights, patent rights,
trademark rights, and rights of copyright), that are conceived, created, made,
invented, developed, reduced to practice, reduced to a tangible medium of
expression, and/or acquired by you, individually or jointly with others, during
the time of your employment relationship with the Company, that pertain to the
actual or anticipated business or activities of the Company or that are
suggested by or result from any task or work by you for or on behalf of the
Company, irrespective whether you are or were hired-to-invent such creations,
works or intellectual property, or whether such creations, works or intellectual
property were conceived, created, made, invented, developed, reduced to
practice, reduced to a tangible medium of expression or acquired in the course
or scope of your employment, or whether at home or not, or whether or not during
business hours, or whether or not using the Company’s time, facilities or
resources. You may review the Company’s Intellectual Property Policy at the
Company’s internal portal website, and obtain a copy by written request to the
Company’s Legal Department.
(g)    Nothing in this Agreement or any other agreement between you and the
Company (i) prevents you from exercising any rights that cannot be lawfully
waived or restricted, (ii) prevents you from testifying at a hearing,
deposition, or in court in response to a lawful subpoena or (iii) limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission, the United States Department of Justice, Congress, any
agency Inspector General or any other federal, state or local governmental
agency or commission (“Government Agencies”). Further, this Agreement does not
limit (i) your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (ii) your right to receive an award from a Government
Agency for information provided to any Government Agencies.
13.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company’s Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company’s or its Subsidiary’s current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of this Award.
With respect to any required tax withholding, unless another arrangement is
permitted by the Company in its discretion, the Company shall withhold from the
shares of Common Stock to be issued to you the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, that determination to be
based on the shares’ Fair Market Value, as defined in the Plan, at the time as
of which such determination is made. In the event the Company subsequently
determines that the aggregate Fair Market Value, as defined in the Plan, of any
shares of Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding


13

--------------------------------------------------------------------------------




obligation, then you shall pay to the Company, immediately upon the Company’s
request, the amount of that deficiency.
14.    Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
15.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.
16.    No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.
17.    Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
18.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
19.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:
Company:
Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746

Holder:
At your current address as shown in the Company’s records.



14

--------------------------------------------------------------------------------




20.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
21.    Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
23.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Common Stock hereunder is subject
to applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.
24.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
25.    Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.
26.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c), (e), and (f) of the
Plan shall control over such provisions of the Plan.
27.    Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the 1933 Act or pursuant to an exemption from registration under the 1933 Act
(including Rule 144).
28.    No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a shareholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.


15

--------------------------------------------------------------------------------




29.    Electronic Delivery and Acknowledgement. No signature by you is required
to accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the Award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.


16

--------------------------------------------------------------------------------






Appendix A
Determination of Performance Units Earned


Peer Companies:
 
 



 
 
11 Peer Companies
 
10 Peer Companies 
 
9 Peer 
Companies
 
8 Peer Companies 
 
7 Peer Companies 
Rank Against Peers
 
Percentage of Initial Performance Units Earned
 
Percentage of Initial Performance Units Earned
 
 Percentage of Initial Performance Units Earned
 
Percentage of Initial Performance Units Earned
 
Percentage of Initial Performance Units Earned
1
2
3
4
5
6
7
8
9
10
11
12
 
250%
200%
175%
150%
125%
110%
75%
50%
25%
0%
0%
0%
 
250%
200%
175%
150%
125%
100%
75%
50%
25%
0%
0%
 
250%
200%
170%
140%
110%
80%
50%
25%
0%
0%
 
250%
200%
166%
133%
100%
65%
30%
0%
0%
 
250%
200%
155%
110%
70%
30%
0%
0%

In addition, if at the end of the Performance Period the number of companies
listed above that qualify as Peer Companies is less than seven, then the
Committee shall, in good faith, determine the percentage of the Performance
Units earned in a manner consistent with (x) the requirements to qualify the
Performance Units as performance-based compensation exempt from the limitations
imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended, to
the extent the Committee determines that such qualification is in the Company’s
best interest, and (y) the following general guidelines for determining the
number of earned Performance Units:


17

--------------------------------------------------------------------------------




(a)    If the Company’s Total Shareholder Return for the Performance Period
ranks first as compared to the Total Shareholder Return of qualifying Peer
Companies, the number of earned Performance Units shall equal 250% of the
Initial Performance Units;
(b)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 55th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
100% of the Initial Performance Units;
(c)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 28th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
25% of the Initial Performance Units;
(d)    If the Company’s Total Shareholder Return ranks below the 28th percentile
as compared to the Total Shareholder Return of the qualifying Peer Companies,
none of the Initial Performance Units will become earned; and
(e)    If the Company’s Total Shareholder Return ranking falls in between the
levels specified in clauses (a) through (c) above, the Committee shall have the
discretion to determine the percentage of the Initial Performance Shares that
become earned within the levels specified above.










18